Title: From James Madison to Louis-André Pichon, 26 November 1803
From: Madison, James
To: Pichon, Louis-André



Sir.
Department of State Novr. 26th. 1803.
Mr. Laussat’s proposition to sell to the United States a quantity of Artillery and other military Stores in his possession at New Orleans, having been handed to the Secretary of War, he informs me that the measures already in operation for completing our supplies of such articles prevent him from acceeding to it; more especially as the most important article the brass cannon, on account of the difference between the French and American calibers, would not assort with ours. I beg leave to assure you that under different circumstances the opportunity would not have been suffered to pass by without facilitating the means of closing Mr. Laussat’s public Agencies in Louisiana as far as the sale in question would accommodate him. I am &c.
James Madison.
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14).



   
   Laussat’s letter offering to sell French military stores to the U.S. has not been found, but see Henry Dearborn to JM, 24 Nov. 1803. On 28 Nov. 1803 Pichon wrote to Laussat conveying JM’s refusal of his offer (Kukla, Guide to the Laussat PapersJon Kukla, ed., A Guide to the Papers of Pierre Clément Laussat, Napoleon’s Prefect for the Colony of Louisiana and of General Claude Perrin Victor at the Historic New Orleans Collection (New Orleans, 1993)., p. 91).


